Citation Nr: 1336299	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a tumor of the left arm.  


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from July 1981 to July 1993, with subsequent service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, declined to reopen the claim for service connection for PTSD and denied the claim for service connection for a tumor on left arm.  That RO transferred jurisdiction back to the RO in New York, New York after the March 2010 rating decision.  The New York RO issued the October 2011 Statement of the Case and certified the appeal to the Board. 

On the December 2011 VA Form 9, the Veteran did not indicate whether he wanted a Board hearing.  In May 2013, the RO contacted the Veteran via telephone to request clarification as to whether he wanted a hearing.  The Veteran indicated that he did not want a Board hearing.  Therefore, the Board finds that there is no hearing request pending at this time.  

With respect to the Veteran's claim for service connection for PTSD, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). In Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir.2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) addressed the question when two claims should be considered to have the same factual basis for purposes of 38 U.S.C.A. § 7104(b).  Once a claim is disallowed, a claim on "the same factual basis" may not be reopened or allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  If the claim is not based on the same factual basis, then it is a new claim and the requirements of section 5108 of title 38, U.S. Code, are not applicable.  Boggs, 520 F.3d at 1334.  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, in January 2007, the Veteran filed a claim for "PTSD (depression, avoiding bloody things, sleep disturbance [,] mood swings, irritability)."  The RO sent the Veteran a VCAA letter in January 2007 which stated, "We are working on your application for service-connected compensation for Nervous Condition and PTSD (depression, avoiding bloody things, sleep disturbance[,] mood swings, irritability)."  A July 2007 rating decision denied the Veteran's claim for PTSD on the basis of no diagnosis of PTSD and no evidence that the condition was incurred in service.  The RO appeared to recognize that the Veteran's claim encompassed more than just PTSD, which was evidenced by the January 2007 VCAA letter.  In fact, in the July 2007 rating decision, the RO stated that the Veteran's VA medical records confirmed a diagnosis of depressive disorder, but not PTSD.  However, despite this recognition, the RO did not adjudicate the Veteran's claim based on the expanded issues.  The Veteran did not appeal this decision and it became final.  In November 2009, the Veteran filed another claim for "PTSD" only.  

Most recently, the Veteran stated in his December 2011 VA Form 9 that he believed he was experiencing PTSD which went untreated and resulted in depression.  The Board finds that although the Veteran initially appeared to limit his November 2009 claim to PTSD, his later reference to depression, which he also claimed in his original January 2007 claim, requires the Board to conduct a more broad review.  Therefore, the Board interprets the Veteran's December 2011 statement to mean that the Veteran's November 2009 claim is based on the same facts as in his original January 2007 claim and merely includes other diagnoses.  As such, the Board is broadening the issue to encompass an acquired psychiatric disorder, including PTSD, to give the Veteran the maximum possible consideration with his appeal and the threshold question of whether new and material evidence has been submitted must be addressed.
The issues of service connection for an acquired psychiatric disorder, to include PTSD, and a tumor on left arm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied a claim for service connection for PTSD because there was no evidence of a current diagnosis of PTSD and for lack of evidence that the condition was incurred in service. 

2.  The evidence received since the prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the July 2007 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 201); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Here, the Veteran was previously denied service connection for PTSD in a July 2007 rating decision on two bases: (1) lack of a PTSD diagnosis and (2) lack of evidence that the condition was incurred in active service.  The medical evidence of record at the time of the original denial was: (1) a positive PTSD screen; (2) the Veteran's recount of his time during combat and his "sickening fear;" (3) the Veteran's account of startled reaction in response to car accidents; (4) diagnoses of adjustment disorder and adjustment reaction with mixed emotion due to family stressors.  The non medical evidence included the Veteran accounts of two stressor incidents: (1) watching a Bradley tank which was set on fire by rocket propelled grenades (RPGs) burn on fire for two days and hearing that two soldiers' remains were found inside and (2) witnessing patriot missiles being launched during scud missile attacks.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the July 2007 rating decision is final.  

Since the previous denial, medical evidence includes an August 2011 VA examination where the examiner diagnosed the Veteran with dysthymic disorder; cocaine abuse, in remission; and alcohol dependence, in remission.  The Veteran was found to not have a PTSD diagnosis.  Additionally, there is medical evidence of January 2007 VA outpatient note which indicates that the Veteran admitted to PTSD symptoms and was being referred for PTSD screening.  Non medical evidence includes: (1) Veteran's January 2011 statement that symptoms of his psychiatric problems occurred while on active duty; and (2) Veteran's January and December 2011 statements that his job performance fell as evidenced through his non-commissioned officer efficiency reports (NCOER).  As the August 2011 VA examination report; January 2007 VA outpatient record and the January and December 2011 statements were not previously submitted to agency decisionmakers, they must be considered new evidence.  The Board notes, that although the January 2007 VA medical record should have been of record at the time of original denial in July 2007, it appears that some portions of the Veteran's medical records were not included in chronological order and made a part of the record at a later time. 

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  The Veteran's December and January 2011 statements tend to show the Veteran had symptoms of a psychiatric disorder during service - one of the bases for the previous denial.  

It is noted that the Veteran submitted copies of National Guard records and his DD 214 when he filed his reopened claim.  His DD214 was already of record at the time of the prior denial and the service personnel records do not contain information pertinent to whether the Veteran currently has a psychiatric disorder that is related to service.  Therefore, 38 C.F.R. § 3.156(c) is not applicable to his claim.  

Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, having been submitted, the claim to reopen is granted.  


REMAND

In a February 2010 VA Form 21-4142, the Veteran indicated that he had been treated at the Northport VAMC for depression; drug and alcohol classes; and liver problems between November 2007 and September 2009.  However, the latest medical records from the Northport VAMC are from March 2007.  As it appears the medical records are incomplete, particularly the Veteran's treatment for depression, the Board finds a remand is necessary to obtain those missing records.  

In the Veteran's January 2011 notice of disagreement, he indicated that his problems with PTSD first became noticeable on his NCOER while on active duty and in the National Guard.  The Veteran's personnel records have not been associated with the file.  On remand, efforts should be made to obtain the Veteran's personnel records, including his NOCERs. 

The March 2010 rating decision states that a "VA treatment note dated October 18, 2005 shows that [the Veteran] had a mass, lump, nodule, or tumor in the soft tissue of the left elbow."  However, there are no treatment records associated with the physical or virtual case file that reflect this statement.  The only note on October 18, 2005 indicates that the Veteran cancelled his appointment that day.  There is a note about the Veteran's left arm in a VA treatment note from Northport VA Medical Center (VAMC) in March 2005 where the Veteran reported he had a "growth on [his] left arm."  There are no further references to the Veteran's arm.  As it appears that the Veteran's VA treatment records are incomplete, all efforts must be made to obtain complete records of the Veteran's outpatient records at Northport VAMC. 

Moreover, as the VA examiner in August 2011 diagnosed the Veteran with a psychiatric disorder but did not opine whether such disorder is related to service, another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate sources of records, and request a complete copy of the Veteran's active duty and National Guard service personnel records, including NOCERs.  

2.  Obtain all records pertaining to treatment of the Veteran at the Northport VA Medical Center. 

3.  After the completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If a PTSD diagnosis is made, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the PTSD is related to service, including fear of hostile or terrorist activity.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, including dysthymic disorder, the examiner should provide an opinion with respect to each disorder as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.

A complete rationale must be provided for the opinion.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


